DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 6 and 10, as persuasively argued by Applicant on the Remarks, filed on 11/24/2021.

Regarding claim 1 “A controller comprising a processing resource in communication with a memory resource including instructions executable to: remotely configure and authenticate a computing device within a computing network to join a domain; 
determine if a request has been made for the computing device to join the domain in response to receipt of domain credentials at the computing device; 
in response to a determination that the request has been made: 
; and 
in response to a determination that the request has not been made, determine that the request was previously fulfilled.”

Regarding claim 6 “A non-transitory machine-readable medium storing instructions executable by a processing resource to cause a computing system to: 
remotely configure and authenticate a plurality of computing devices within a computing network to join a domain; 
in response to receipt of domain credentials at one of the plurality of computing devices, determine if a request has been made for the computing device to join the domain; and 
join the computing device to the domain based on the remote configuration and authentication in response to a determination that the request has been made; and 
determine that the request was previously fulfilled in response to a determination that the request has not been made.”

Regarding claim 10 “A method, comprising: configuring and authenticating a plurality of thin client devices within a computing network to join a domain; 
determining if a request has been made for the computing device to join the domain in response to receipt of domain credentials at one of the plurality of thin clients; Page 3 of 9DOMAIN JOIN Application No. 16/646,210 Amendment dated November 24, 2021 Reply to Office Action dated September 9, 2021
in response to a determination that the request has been made: 
recording to each of the plurality of thin client devices that the domain join has been requested but not fulfilled; 
determining which of the plurality of thin client devices has joined the domain; and 
based on the determination and the domain join request record, join an unjoined one of the plurality of thin client devices to the domain in response to receipt of a single domain credential; and 
in response to a determination that the request has not been made, determining that the request was previously fulfilled.”
Arakawa GUS 2008/O243649) discloses a set of instructions includes: acquiring, from a device status information indicative of a request status of a predetermined request, determines whether the request mace to a server, based on the request status information: instructs the device to set the request status information to a requested state, if tis determined that the predetermined request should be made (see paragraph [0012]). Arakawa discloses a method of checking a request status and make a decision based on the received information regarding a request’s status. Arakawa fails to disclose what was claimed.

Any comments considered necessary by applicant must be submitted no later 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459